IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

David John Boshea, de
Plaintiff,

 

Vv. Case No.

 

COMPASS MARKETING, INC.,
Defendant. *

 

MOTION FOR ADMISSION PRO HAC VICE

I, Thomas J. Gagliardo , am a member in good standing of the bar of this

 

Court. Iam moving the admission of Gregory J. Jordan

 

Plaintiff David John Boshea

to appear pro hac vice in this case as counsel for

 

We certify that:

1. The proposed admittee is not a member of the Maryland bar and does not maintain
any law office in Maryland

2. The proposed admittee is a member in good standing of the bars of the following
State Courts and/or United States Courts:

State Court & Date of Admission U.S. Court & Date of Admission
See the Attached List

 

 

 

3. During the twelve months immediately preceding this motion, the proposed admittee
has been admitted pro hac vice in this Court 2er time(s).

4. The proposed admittee has never been disbarred, suspended, or denied admission to
practice law in any jurisdiction. (N OTE: If the proposed admittee has been
disbarred, suspended, or denied admission to practice law in any jurisdiction, then
he/she must submit a statement fully explaining all relevant facts.)

5. The proposed admittee is familiar with the Maryland Attorneys’ Rules of Professional
Conduct, the Federal Rules of Civil Procedure, the Federal Rules of Evidence, the
Federal Rules of Appellate Procedure, and the Local Rules of this Court, and
understands he/she shall be subject to the disciplinary jurisdiction of this Court.

PHYVMotion (12/2018) Page 1 of 2
6. The proposed admittee understands admission pro hac vice is for this case only and
does not constitute formal admission to the bar of this Court.

7. Either the undersigned movant or ‘
is also a member of the bar of this Court in good standing, and will serve as co-
counsel in these proceedings.

8. The $100.00 fee for admission pro hac vice accompanies this motion.

9. We hereby certify under penalties of perjury that the foregoing statements are true
and correct.

MOVANT PR SED ‘——
/s/ Thomas J. Gagliardo fleets,
: f

Signature ( Signathre
Thomas J. Gagliardo 04899. en J. sane

Printed name and bar number

 

 

 

 

 

 

 

 

 

 

 

 

Gilbert Employment Law, P.C. Jordan & Zito LLC

Office name Office name

1100 Wayne Avenue, Ste. 900, Silver Spring, MD 20910 55 West Monroe Street, Suite 3600, Chicago IL 60603
Address Address

301-608-0880 312-854-7181

Telephone number Telephone number

301-608-0881

Fax Number Fax Number
tgagliardo-efile@gelawyer.com gjordan@jz-lic.com

Email Address Email Address

PHVMotion (12/2018) Page 2 of 2
Additional Information Regarding the Application
for Admission Pro Hac Vice of and for Gregory J. Jordan

Response to Question 2.

 

 

 

 

 

 

State Court Date of Admission
1. Indiana October 12, 1984
2. Illinois January 25, 1991

US Court Date of Admission
1. United States Supreme Court April 17, 2006

 

2. United States Circuit Court for the Seventh

Circuit

May 15, 1991

 

- United States District Court for the Central

District of Illinois

November 2, 1994

 

United States District Court for the
Northern District of Illinois

March 19, 1991

 

- United States District Court for the

Southern District of Illinois

December 27, 2005

 

United States District Court for the
Northern District of Indiana

October 12, 1984

 

United States District Court for the
Southern District of Indiana

October 12, 1984

 

United States District Court for the Eastern
District of Michigan

October 28, 2005

 

United States District Court for the Eastern
District of Wisconsin

October 31, 2005

 

 

10.

United States District Court for the
Western District of Wisconsin

 

June 3, 2010

 

 
